Exhibit 10.4

JUNIPER NETWORKS, INC.

2015 EQUITY INCENTIVE PLAN

NOTICE OF GRANT OF STOCK OPTION

Unless otherwise defined herein, the terms defined in the Juniper Networks, Inc.
2015 Equity Incentive Plan (the “Plan”) shall have the same defined meanings in
this Notice of Grant of Stock Option (the “Notice of Grant”), including the
Stock Option Agreement set forth on Exhibit A and any special terms and
conditions for your country included in the Country-Specific Appendix attached
hereto as Exhibit B (the “Appendix”) and any other exhibits to these documents
(collectively, this “Agreement”).

 

Name (“Participant”):

«Name»

Participant has been granted an Award (this “Award”) of an Option to purchase
Common Stock of Juniper Networks, Inc. (the “Company”), subject to the terms and
conditions of the Plan and this Agreement, as follows:

 

Date of Grant

«GrantDate»

Vesting Commencement Date

«VCD»

Number of Shares Granted

«Shares»

Exercise Price per Share

$«Purchase_Price»

Total Exercise Price

$«Purchase_Price»

Type of Option

         Incentive Stock Option          Nonstatutory Stock Option

Term/Expiration Date

«TermDate»

Vesting Schedule:

Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:

<<Insert Vesting Schedule>>

Participant acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Award subject to all of the terms and provisions thereof. Participant has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to acceptance of this Agreement and fully
understands all provisions of this Agreement.



--------------------------------------------------------------------------------

By your acknowledgement and electronic acceptance of the terms of this
Agreement, you agree that this Agreement and the Plan constitute your entire
agreement with respect to this Award and may not be modified adversely to your
interest except by means of a writing agreed by the Company and you. By
electronically accepting this Agreement, you agree to the following: “This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement.”

 

2



--------------------------------------------------------------------------------

Exhibit A

STOCK OPTION AGREEMENT

1. Grant of Option. The Company hereby grants to Participant named in the Notice
of Grant an option (the “Option”) to purchase the number of Shares set forth in
the Notice of Grant, at the exercise price per share set forth in the Notice of
Grant (the “Exercise Price”), subject to the terms and conditions of the Plan
and this Agreement. In the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Agreement, the terms and
conditions of the Plan shall prevail.

If the Notice of Grant designates this Option as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an ISO under Code Section 422.
Even if this Option is designated an Incentive Stock Option, to the extent it
first become exercisable as to more than $100,000 in any calendar year, the
portion in excess of $100,000 is not an ISO under Code Section 422(d) and that
portion will be a Nonstatutory Stock Option (“NSO”). If there is any other
reason this Option (or a portion of it) will not qualify as an ISO, to the
extent of such nonqualification the Option will be an NSO. Participant
understands that he or she will have no recourse against the Administrator, any
member of the Company Group, or any officer or director of a member of the
Company Group if his Option is not an ISO.

 

  2. Exercise of Option.

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Agreement, subject to Participant’s remaining a
Service Provider on each vesting date. The Administrator may modify the vesting
schedule pursuant to its authority under the Plan if Participant takes a leave
of absence or has a reduction in hours worked.

(b) Administrator Discretion. The Administrator may accelerate the vesting of
any portion of the Option. In that case, the Option will be vested as of the
date and to the extent specified by the Administrator.

(c) Forfeiture upon Termination of Status as a Service Provider. Any unvested
Shares subject to the Option that have not vested as of the time of
Participant’s termination as a Service Provider will immediately be forfeited
for no consideration, cease vesting and revert to the Plan following termination
of Participant’s status as a Service Provider.

(d) Post-Termination Exercise Period. Subject to any extended post-termination
exercise period set forth in duly authorized written agreements by and between
Participant and the Company, if Participant ceases to be a Service Provider,
then this Option may be exercised, but only to the extent vested on the date of
such cessation as a Service Provider, until the earlier of (i) ninety days after
the date upon which Participant ceases to be a Service Provider, or (ii) the
original seven-year Option term.

 

3



--------------------------------------------------------------------------------

(e) Method of Exercise. This option may be exercised with respect to all or any
part of any vested Shares by giving the Company, E*Trade Financial, or any
successor third-party stock option plan administrator designated by the Company
written or electronic notice of such exercise, in the form designated by the
Company or the Company’s designated third-party stock option plan administrator,
specifying the number of Shares as to which this option is exercised and
accompanied by payment of the aggregate exercise price as to all exercised
Shares.

This Option shall be deemed to be exercised upon receipt by the Company, E*Trade
Financial or any successor third-party stock option plan administrator
designated by the Company of such fully executed exercise notice accompanied by
such aggregate exercise price.

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the exercised Shares shall be considered transferred to
Participant on the date the Option is exercised with respect to such exercised
Shares.

(f) Payment of Exercise Price. Payment of the aggregate exercise price shall be
by any of the following, or a combination thereof, at the election of
Participant:

 

  (i) cash;

 

  (ii) check;

 

  (iii) net-exercise; or

(iv) delivery of a properly executed exercise notice together with such other
documentation as the Administrator and a broker, if applicable, shall require to
effect an exercise of the Option and delivery to the Company of the sale
proceeds required to pay the exercise price.

3. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant. The terms
of the Plan and this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Participant.

4. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.

5. Rights as Stockholder. Participant’s rights as a stockholder of the Company,
including as to voting Shares and the receipt of dividends and distributions on
such Shares will not begin until the shares have been issued and recorded on the
records of the Company or its transfer agents or registrars.

 

  6. Tax Obligations.

 

  (a) Tax Withholding.

 

4



--------------------------------------------------------------------------------

(i) No Shares will be issued to Participant until satisfactory arrangements (as
determined by the Administrator) have been made by Participant for the payment
of income, employment, social insurance, National Insurance Contributions,
payroll tax, fringe benefit tax, payment on account or other tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant, including, without limitation, in connection with the grant,
vesting or exercise of the Option, the subsequent sale of Shares acquired under
the Plan and/or the receipt of any dividends on such Shares (“Tax-Related
Items”) that the Administrator determines must be withheld. If Participant is a
non-U.S. employee, the method of payment of Tax-Related Items may be restricted
by the Appendix.

(ii) The Company has the right (but not the obligation) to satisfy any
Tax-Related Items by (A) withholding from proceeds of the sale of Shares
acquired upon the exercise of this Option through a sale arranged by the Company
(on Participant’s behalf pursuant to this authorization without further
consent), (B) requiring Participant to pay cash, or (C) reducing the number of
Shares otherwise deliverable to Participant. The Administrator will have
discretion to determine the method of satisfying Tax-Related Items.

(iii) Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
rates or other applicable withholding rates, including maximum applicable rates,
in which case Participant will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by reducing the number of Shares
otherwise deliverable to Participant, for tax purposes, Participant is deemed to
have been issued the full number of Shares subject to the exercised Option,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.

(iv) If Participant does not arrange for the payment of any Tax-Related Items at
the time of an attempted Option exercise, the Company may refuse to honor the
exercise and refuse to deliver the Shares. Participant authorizes the Company
and/or Participant’s employer (the “Employer”) to withhold any Tax-Related Items
legally payable by Participant from his or her wages or other cash compensation
paid to Participant by the Company and/or the Employer or from proceeds of the
sale of Shares.

(v) If Participant is subject to taxation in more than one jurisdiction, the
Company and/or, if different, the Participant’s employer (the “Employer”) or
former Employer may withhold or account for tax in more than one jurisdiction.

(vi) Regardless of any action of the Company or the Employer, Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Employer. Participant further acknowledges that the
Company and the Employer (1) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
Option; and (2) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the Option to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result.

 

5



--------------------------------------------------------------------------------

(b) Tax Reporting. This Section 6(b) applies if Participant is a U.S. taxpayer.
If the Option is partially or wholly an ISO, and if Participant sells or
otherwise disposes of any the Shares acquired by exercising the ISO portion on
or before the later of (i) the date 2 years after the Grant Date, or (ii) the
date 1 year after the date of exercise, Participant may be subject to
withholding of Tax-Related Items by the Company on the compensation income
recognized by Participant and must immediately notify the Company in writing of
the disposition. If Participant exercises the Option after 3 months have passed
since Participant ceased to be an employee of the Company or a Parent or
Subsidiary of the Company, it will no longer be an ISO.

7. Acknowledgements and Agreements. Participant’s acceptance of this Agreement
indicates that:

(a) PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF THIS OPTION IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AND THAT BEING HIRED, GRANTED
THIS OPTION AND EXERCISING THIS OPTION WILL NOT RESULT IN VESTING.

(b) PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS OPTION AND THIS
AGREEMENT DO NOT CREATE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS
A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL
NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY
OR, IF DIFFERENT, THE EMPLOYER (OR ENTITY TO WHICH HE OR SHE IS PROVIDING
SERVICES) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY
TIME, WITH OR WITHOUT CAUSE.

(c) Participant agrees that this Agreement and its incorporated documents
reflect all agreements on its subject matters and that he or she is not
accepting this Agreement based on any promises, representations, or inducements
other than those reflected in the Agreement.

(d) Participant agrees that delivery of any documents related to the Plan or
Awards under the Plan, including the Plan, the Agreement, the Plan’s prospectus
and any reports of the Company provided generally to the Company’s stockholders,
may be made by electronic delivery. Such means of electronic delivery may
include but do not necessarily include the delivery of a link to a Company
intranet or the Internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Company. Participant acknowledges that he or she may
receive from the Company a paper copy of any documents delivered electronically
at no cost to Participant by contacting the Company in writing in accordance
with Section 10. Participant further acknowledges that Participant will be
provided with a paper copy of any documents if the attempted electronic delivery
of such documents fails. Similarly, Participant understands that Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Participant may revoke his or her consent to the electronic
delivery of documents or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address in accordance with Section 10. Finally, Participant understands
that he or she is not required to consent to electronic delivery of documents.

 

6



--------------------------------------------------------------------------------

(e) Participant accepts that all good faith decisions or interpretations of the
Administrator regarding the Plan and Awards under the Plan are binding,
conclusive and final.

(f) Participant agrees that the Plan is established voluntarily by the Company,
it is discretionary in nature, and may be amended, suspended or terminated by
the Company at any time, to the extent permitted by the Plan.

(g) Participant agrees that the grant of the Option is voluntary and occasional
and does not create any contractual or other right to receive future grants of
Options, or benefits in lieu of Options, even if Options have been granted in
the past.

(h) Participant agrees that all decisions regarding future Awards, if any, will
be at the sole discretion of the Company.

(i) Participant agrees that he or she is voluntarily participating in the Plan.

(j) Participant agrees that the Option and any Shares acquired under the Plan
are not intended to replace any pension rights or compensation.

(k) Participant agrees that the Option and Shares acquired under the Plan and
the income and value of same, are not part of normal or expected compensation
for any purpose, including for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, holiday pay, long-service awards, pension or retirement or welfare
benefits or similar payments.

(l) Participant agrees that unless otherwise agreed with the Company, the Option
and the Shares subject to the Option, and the income and value of same, are not
granted as consideration for, or in connection with, the service Participant may
provide as a director of a Parent or Subsidiary.

(m) Participant agrees that the future value of the Shares underlying the Option
is unknown, indeterminable, and cannot be predicted with certainty.

(n) Participant agrees that, for purposes of the Option, Participant’s
engagement as a Service Provider will be considered terminated as of the date
Participant ceases to actively provide services to the Company or any member of
the Company Group (regardless of the reason for such termination and whether or
not the termination is later found to be invalid or in breach of employment laws
in the jurisdiction where Participant is a Service Provider or the terms of
Participant’s engagement agreement, if any).

(o) Participant agrees that any right to vest in the Option under the Plan, if
any, and any right to exercise the Option under the Plan, if any, will terminate
as of the date described in the previous paragraph and will not be extended by
any notice period (e.g., Participant’s period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws (including common law, if applicable) in the
jurisdiction where Participant is a Service Provider or under Participant’s
engagement agreement or employment agreement, if any, unless Participant is
providing bona fide services during such time).

 

7



--------------------------------------------------------------------------------

(p) Participant agrees that the Administrator has the exclusive discretion to
determine when Participant is no longer actively providing services for purposes
of his or her Options (including whether Participant may still be considered to
be providing services while on a leave of absence).

(q) Participant agrees that none of the Company, the Employer, or any Parent or
Subsidiary will be liable for any foreign exchange rate fluctuation between
Participant’s local currency and the United States Dollar that may affect the
value of the Option of any amounts due to Participant pursuant to the exercise
of the Option or subsequent sale of any Shares acquired upon exercise.

(r) Participant has read and agrees to the Data Privacy Provisions of Section 9
of this Agreement.

(s) Participant agrees that no claim or entitlement to compensation or damages
shall arise from forfeiture of the unvested Shares subject to the Option
resulting from the termination of Participant’s status as a Service Provider
(for any reason whatsoever whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where Participant is a Service Provider
or the terms of Participant’s service agreement, if any), and in consideration
of the grant of the Option to which Participant is otherwise not entitled,
Participant irrevocably agrees never to institute any claim against the Company
or any member of the Company Group, waives his or her ability, if any, to bring
any such claim, and releases the Company and all members of the Company Group
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, Participant shall be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claim.

8. No Advice Regarding Grant. Neither the Company nor any member of the Company
Group is providing any tax, legal or financial advice, and neither the Company
nor any member of the Company Group is making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan. Nothing
stated in this Option Agreement or the Plan is intended or written to be used,
and cannot be used, for the purpose of avoiding taxpayer or other penalties.

 

  9. Data Privacy.

(a) Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other Option grant materials by and among,
as applicable, the Employer, the Company and any member of the Company Group for
the exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.

(b) Participant understands that the Company, the Employer and members of the
Company Group may hold certain personal information about Participant,
including, but not limited to, Participant’s name, home address and telephone
number, date of birth, social

 

8



--------------------------------------------------------------------------------

insurance number or other identification number, salary, nationality, residency,
status, job title, any shares of stock or directorships held in the Company or
the Company Group, details of all options or any other entitlement to stock
awarded, canceled, exercised, vested, unvested or outstanding in Participant’s
favor (collectively “Data”), for the exclusive purpose of implementing,
administering and managing the Plan.

(c) Participant understands that Data will be transferred to the Company, any
member of the Company Group, or one or more stock plan service providers as may
be selected by the Company from time to time, which is assisting the Company
with the implementation, administration and management of the Plan. Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country of operation (e.g., the United
States) may have different data privacy laws and protections than Participant’s
country. Participant understands that if he or she resides outside the United
States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. Participant authorizes the Company and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative. Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, his or her engagement as a Service Provider
and career with the Employer will not be adversely affected; the only
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant Participant options or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.

10. Address for Notices. Any notice to be given under the terms of this Option
Agreement to the Company will be addressed in care of Attn: Stock
Administration, at Juniper Networks, Inc., 1133 Innovation Way, Sunnyvale,
California 94089; to Participant will be provided to the physical or electronic
mail address maintained for Participant in the Company’s records; or in either
case, at such other address as the Company or the Participant, as the case may
be, may hereafter designate in writing.

11. No Effect on Employment. Participant’s employment with the Company or, if
different, the Employer is not affected by this Option grant. Accordingly, the
terms of Participant’s employment with the Company or, if different, the
Employer will be determined from time to time by the Company or or, if
different, the Employer, and the Company or the Employer will have the right,
which is hereby expressly reserved, to terminate or change the terms of the
employment of Participant at any time for any reason whatsoever, with or without
good cause or notice.

 

9



--------------------------------------------------------------------------------

12. Grant is Not Transferable. This Option may not be transferred other than by
will or the laws of descent and distribution and may be exercised during the
lifetime of Participant only by Participant or Participant’s representative
following a Disability.

13. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

14. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

15. Plan Governs. This Agreement and the Notice of Grant are subject to all
terms and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement or the Notice of Grant and one or more provisions
of the Plan, the provisions of the Plan will govern.

16. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Options have vested). All actions taken and
all interpretations and determinations made by the Administrator in good faith
will be final and binding upon Participant, the Company and all other interested
persons. Neither the Administrator nor any member of the Company Group will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

17. Appendix. The Option is subject to any special terms and conditions for
Participant’s country set forth in the Appendix. If Participant relocates to a
country included in the Appendix, the special terms and conditions for that
country will apply to Participant to the extent the Company determines that
applying such terms and conditions is necessary or advisable for legal or
administrative reasons.

18. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

19. Modifications to the Agreement. The Plan and this Agreement constitute the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than

 

10



--------------------------------------------------------------------------------

those contained herein. Modifications to this Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Agreement,
the Company reserves the right to revise the Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Code Section 409A or to otherwise avoid imposition of any additional
tax or income recognition under Code Section 409A in connection to this Option,
or to comply with other Applicable Laws.

20. Notice of Governing Law; Venue. This Option grant shall be governed by, and
construed in accordance with, the laws of the State of California without regard
to principles of conflict of laws. The parties further agree that any legal
action, suit or proceeding arising from or related to this Agreement shall be
instituted exclusively in the courts of California or the federal courts for the
United States for the Northern District of California and no other courts. The
parties consent to the personal jurisdiction of such courts over them, waive all
objections to the contrary, and waive any and all objections to the exclusive
location of legal proceedings in California or the federal courts for the United
States for the Northern District of California (including, without limitation,
any objection based on cost, convenience or location of relevant persons). The
parties further agree that there shall be a conclusive presumption that this
Agreement has a significant, material and reasonable relationship to the State
of California.

21. Insider Trading/Market Abuse Laws. Participant acknowledges that, depending
on his or her country, Participant may be subject to insider trading
restrictions and/or market abuse laws, which may affect his or her ability to
acquire or sell Shares or rights to Shares (e.g., Options) under the Plan during
such times as Participant is considered to have “inside information” regarding
the Company (as defined by the laws in Participant’s country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. Participant is responsible for ensuring compliance with any applicable
restrictions and is advised to consult his or her personal legal advisor on this
matter.

22. Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant in the Plan.

[Remainder of Page Intentionally Blank]

 

11



--------------------------------------------------------------------------------

Exhibit B

COUNTRY-SPECIFIC APPENDIX TO STOCK OPTION AGREEMENT

 

12